Citation Nr: 1042031	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from August 1943 to April 1946.  He died in 
February 2004.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from March 2004 and January 2005 
determinations by the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  In July 2008 the 
case was remanded by the Board for further development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

Because all action ordered in the Board's July 2008 Remand was 
not completed, these matters must, once again, be remanded for 
such action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders).

The appellant claims that the Veteran was exposed to asbestos 
during his military service, and this ultimately resulted in his 
death in February 2004 at the age of 78.

The Veteran's service personnel records show that he served in 
the Navy onboard various Navy vessels.  The evidence of record 
shows that following service, the veteran was exposed to asbestos 
as a plumber; he was awarded settlements from several asbestos 
exposure claims.  Postservice medical evidence includes a March 
1998 private physician's assessment of asbestosis; VA treatment 
records dated from 2001 to 2003 which note current findings of 
chronic obstructive pulmonary disease and a history of 
asbestosis; and numerous treatment records which note the 
Veteran's significant smoking history.  The Veteran's death 
certificate shows that the immediate cause of his death was 
cardio-respiratory arrest due to multiple system failure due to 
infarction of the colon and gallbladder.  At the time of the 
Veteran's death, service connection was not in effect for any 
disabilities.

The July 2008 Board remand ordered a VA medical opinion to assess 
whether it is at least as likely as not (a 50 percent or greater 
probability) that the Veteran's exposure to asbestos during 
service played a material causal role in his death, to include 
whether it caused or chronically worsened one or more of the 
certified causes of death.  The physician's assistant who 
provided the opinion found that "the service connected 
asbestosis was less likely to have had played a material role in 
[the Veteran's] death."  However, as noted above, service 
connection had not been established for asbestosis [or any other 
disability], leaving unclear the extent of the opinion-provider's 
familiarity with the factual evidence of record.  Further, the 
physician's assistant did not specifically address whether 
asbestosis exposure in service caused or chronically worsened one 
or more of the certified causes of death.  Consequently, another 
medical opinion is necessary.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (a VA examination must be based on an 
accurate factual premise).

As the appellant's claim for burial benefits is inextricably 
intertwined with her claim of service connection for the cause of 
the veteran's death, the latter issue must be addressed prior to 
appellate adjudication of the burial benefits issue.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Hence, Board consideration 
of the claim for burial benefits is deferred pending final 
adjudication of the cause of death claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to 
be reviewed by an appropriate VA physician 
(and not the physician's assistant who 
provided the April 2009 opinion), who should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
exposure to asbestos during service played a 
material causal role in his death, to include 
whether it caused or chronically worsened one 
or more of his certified causes of death.  
The Veteran had not established service-
connection for any disability during his 
lifetime.  The reviewing physician must 
explain the rationale for all opinions 
given.

2. Readjudicate the issues on appeal.  If 
either benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the appellant 
and her representative ample opportunity to 
respond.  The case should then be returned to 
the Board for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

